OPINION OF THE COURT
Memorandum.
The Appellate Division order should be affirmed, with costs, and the certified question answered in the affirmative.
As our holding in Outar v City of New York indicates, “falling object” liability under Labor Law § 240 (1) is not limited to *759cases in which the falling object is in the process of being hoisted or secured (5 NY3d 731 [2005], affg 11 AD3d 593 [2d Dept 2004]). In this case, plaintiff alleges that he was struck by falling planks that had been placed over open doors as a makeshift shelf to facilitate the installation of an air conditioner above a doorway. We agree with the Appellate Division majority that triable questions of fact preclude summary judgment on plaintiffs Labor Law § 240 (1) claim, including whether the planks were adequately secured in light of the purposes of the plank assembly and whether plaintiff caused the accident by jostling the doors after disregarding a warning not to enter the doorway area. Accordingly, the Appellate Division properly modified Supreme Court’s order to the extent of denying partial summary judgment on plaintiffs Labor Law § 240 (1) claim.
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.